Citation Nr: 0706549	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher rating for bilateral keratoconus, 
rated 50 percent disabling from May 17, 2004, to April 2, 
2006. 

2.  Entitlement to a higher rating for bilateral keratoconus, 
rated 50 percent disabling from April 3, 2006, to July 18, 
2006, and 70 percent disabling as of July 19, 2006. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K. W.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from January 1973 to October 
1980 and from June 1996 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection for 
bilateral keratoconus and assigned an initial 30 percent 
rating, effective July 18, 2002.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  A March 2006 Board decision granted an 
increased, 50 percent, rating prior to May 17, 2004, and 
remanded the issue of entitlement to a rating higher than 50 
percent after May 17, 2004.  In an August 2006 decision, the 
RO granted an increased, 70 percent, rating, effective July 
19, 2006.  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to a higher rating for bilateral 
keratoconus, rated 50 percent disabling from April 3, 2006, 
to July 18, 2006, and 70 percent disabling as of July 19, 
2006, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral keratoconus, from 
May 17, 2004, to April 2, 2006, was manifest by no more than 
best corrected distant visual acuity of 20/100 bilaterally.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral keratoconus from May 17, 2004, to April 2, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 6035, 6078 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here the issue of an increased rating is a downstream issue 
of the original service-connected claim adjudicated in the 
April 2003 RO decision.  Prior to the April 2003 RO decision 
the veteran was provided VCAA notice by August and December 
2002 letters with respect to the issue of service connection.  
VA's General Counsel has concluded that, if, in response to 
notice of its decision on a claim for which VA has already 
given the § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
notice to the veteran that relates to establishing service 
connection, but we do not have a separate § 5103(a) notice 
following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  Although a second § 5103(a) notice 
regarding the downstream issue of an increased rating is not 
required, the veteran was provided with such notice in 
February 2004 and April 2006 letters.  Further, he was 
provided with VCAA implementing regulations in the May 2004, 
June 2004, and August 2006 statement of the case and 
supplemental statement of the case.

The content of the notices provided to the veteran complied 
with requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran was advised of what information and 
evidence was needed and that he could send that information 
and evidence to VA.  He was also informed of the information 
and evidence that was of record and what was necessary to 
substantiate his claims.  He was informed of what information 
VA would attempt to provide and what he was expected to 
provide, and that he should submit all evidence in his 
possession.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

The Board finds that the record on appeal is sufficient for a 
decision on the claim for the period decided herein.  38 
U.S.C.A. § 5103A.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of bilateral keratoconus.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted herein, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability period at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Rather, at the time of an initial rating separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).

Diagnostic Code 6035 of the Rating Schedule provides that 
keratoconus is evaluated on impairment of corrected visual 
acuity.  38 C.F.R. § 4.84(a).  The severity of impaired 
corrected visual acuity is determined by comparing visual 
test results on the Snellen index with the criteria set forth 
in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079.  
Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. §§ 
4.83a, 4.84a, Table V.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076.

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078.

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076.

The evidence of record is against a finding that the 
veteran's bilateral keratoconus more nearly approximated a 
evaluation higher than 50 percent under Diagnostic Code 6078, 
which requires 20/200 vision bilaterally, during this appeal 
period.  In this regard there is no medical evidence of 
record, dated prior to April 2, 2006, which shows 20/200 
vision.  A private optometry report dated on May 17, 2004, 
found that the veteran's corrected visual acuity was 20/80, 
bilaterally.  There are no visual test results of record from 
May 18, 2004 to April 2, 2006.  

All of the competent medical evidence indicates that the 
veteran's decreased visual acuity is 20/100, bilaterally, or 
better prior to April 3, 2006.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 50 percent 
prior to April 3, 2006.  See 38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, the 
appeal is denied. 


ORDER

Entitlement to a higher rating in excess of 50 percent for 
bilateral keratoconus from May 17, 2004, to April 2, 2006, is 
denied.


REMAND

Remand of the increased rating claim for the period from 
April 3, 2006, to the present is required.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The veteran private optometrist, in a letter dated in April 
2006, stated that the veteran presented with an eye infection 
on April 3, 2006, and that a final report of an eye culture 
received on April 14, 2006, was positive for fusarium fungal 
keratitis.  On April 15, 2006, the veteran presented at a VA 
emergency room with a corneal ulcer of the left eye.  In the 
VA examination in July 2006, the veteran's corrected near and 
distant vision was 20/800 and 20/200, bilaterally.  Under 38 
C.F.R. § 4.84, where there is a substantial difference 
between the near and distant corrected vision, the case 
should be referred to the Director, Compensation and Pension 
Services.  The RO did not discuss why the case should not be 
referred to the Director, Compensation and Pension Service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
additional treatment records of the eyes, 
dated since April 3, 2006, which are not 
currently of record.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to a 
higher rating for bilateral keratoconus, 
rated 50 percent disabling from April 3, 
2006, to July 18, 2006, and 70 percent 
disabling as of July 19, 2006.  The RO 
should take appropriate action in order to 
determine whether referral to the 
Director, Compensation and Pension Service 
for an evaluation of the veteran's visual 
efficiency is required in this case, as 
required by 38 C.F.R. § 4.84.  If it is 
determined that such a referral is needed, 
all indicated steps again should be taken 
to ensure that the evaluation is obtained.  
If it is determined that a referral is not 
necessary in this case, an appropriate 
explanation should be provided by the RO.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


